DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       TIMOTHY JAMES MORRIS,
                             Appellant,

                                     v.

                           STATE OF FLORIDA,
                                Appellee.

                               No. 4D18-3035

                             [January 22, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Glenn D. Kelley, Judge; L.T. Case No. 50-2016-CF-009011-
AXXX-MB.

   Carey Haughwout, Public Defender, and David John McPherrin,
Assistant Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Anesha Worthy,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Timothy James Morris appeals his judgment and life sentence for
robbery with a firearm and related charges. We find no reversible error,
and we affirm.

   Affirmed.

DAMOORGIAN and GERBER, JJ., concur.
CIKLIN, J., concurs specially with opinion.

CIKLIN, J., specially concurring.

   I agree with my colleagues that there is no reversible error in this case,
but I write to address the mandatory life sentence imposed on Morris as a
Prison Releasee Reoffender (PRR) pursuant to section 775.082(9), Florida
Statutes (2016).

   In the proceedings below, Morris, at age 20, was charged with robbery
with a firearm, felon in possession of a firearm, and related crimes.
According to the state’s theory at trial, the victim went to a high crime area
to sell a Rolex watch to Morris, and Morris then stole the watch from the
victim at gunpoint. No shots were fired and no physical violence ensued.
Morris testified in his own defense that the victim purchased drugs from
him valued at $1600 and gave him the watch to hold as collateral.

    Prior to the instant case, in 2012, when the defendant was sixteen years
old, he was prosecuted as an adult for carrying a concealed firearm and
for possessing a firearm as a delinquent. After violating probation, he was
adjudicated guilty and was sentenced to eighteen months in prison. This
sentence became the predicate for his eventual sentencing as a PRR.

    The PRR statute provides that one who commits any one of the
enumerated felonies, including robbery, within three years of release from
a DOC facility qualifies as a PRR. § 775.082(9)(a)1.g., Fla. Stat. (2016).
Upon establishment and proof by the state that a defendant is a PRR, a
trial court may no longer sentence the defendant under the sentencing
guidelines, but rather must sentence under the PRR statute. See §
775.082(9)(a)3.a., Fla. Stat. (2016). For a felony punishable by life, as in
Morris’s case, the PRR defendant must be sentenced to a term of
imprisonment for life. See id. Further, an offender sentenced under
subsection (9)(a) is not eligible for early or control release and “must serve
100 percent of the court-imposed sentence.” § 775.082(9)(b), Fla. Stat.
(2016).

  The trial court sentenced Morris to life in prison, but expressed that it
would not have done so if it were not bound by the PRR statute:

      [T]he State has met its burden to establish that Mr. Morris is
      a prison releasee re-offender. I will concede that if I were
      sentencing independent of the PRR statute, I certainly
      wouldn’t be sentencing to life on this. The offense itself,
      robbery with a firearm, is a serious offense, so it would -- you
      know, there would be a substantial and significant term of
      years sentence. But obviously if I was exercising discretion in
      a case like this, I wouldn’t be sentencing Mr. Morris to life.
      But I am bound to follow the law, and the law is that if the
      State establishes that the defendant is a prison releasee re-
      offender, I’m required by law to sentence to the maximum
      term for each conviction. And that’s what I am required to do,
      and that’s what I must do here.

(Emphasis added.)

                                      2
   Because robbery with a firearm is a felony punishable by life, see
section 812.13(2)(a), Florida Statutes (2016), and because Morris was
released from prison less than three years prior to committing the
qualifying offense, the trial court was required to sentence him to life in
prison. Hence this court’s affirmance.

    That being said, Morris raises a compelling argument on appeal. Morris
argues that his sentence is cruel and unusual in violation of the Eighth
Amendment of the United States Constitution and article I, section 17 of
the Florida Constitution, as applied, since the predicate offense was
committed before he turned 18 and he was only 20 when the qualifying
offense of robbery with a firearm was committed. Although he argues the
sentence is cruel and unusual as applied to him, his argument is not
entirely individualized, but rather focuses on the lack of maturity of such
a youthful offender. He cites Roper, Miller, and Graham in support of his
arguments. See Miller v. Alabama, 567 U.S. 460, 465 (2012) (holding
mandatory life imprisonment without parole for juvenile offenders violates
Eighth Amendment prohibition on cruel and unusual punishments);
Graham v. Florida, 560 U.S. 48, 82 (2010) (holding Eighth Amendment
prohibits sentences of life without parole for juvenile non-homicide
offenders); Roper v. Simmons, 543 U.S. 551, 578 (2005) (holding Eighth
and Fourteenth Amendments prohibit execution of juvenile offenders).

    Indeed, Morris’s case is demonstrative of the effect of undiscerning
inclusion of youthful crimes in mandatory statutory sentencing schemes.
The following passage from Graham aptly articulates the reasons why
crimes committed by juveniles are sometimes worthy of different
considerations, and it supports an argument that crimes committed while
an offender is underage should not be permitted to establish predicate
offenses for sentencing under recidivism statutes:

          Roper established that because juveniles have lessened
      culpability they are less deserving of the most severe
      punishments. 543 U.S., at 569, 125 S. Ct. 1183. As
      compared to adults, juveniles have a “‘lack of maturity and an
      underdeveloped sense of responsibility’”; they “are more
      vulnerable or susceptible to negative influences and outside
      pressures, including peer pressure”; and their characters are
      “not as well formed.” Id., at 569–570, 125 S. Ct. 1183. These
      salient characteristics mean that “[i]t is difficult even for
      expert psychologists to differentiate between the juvenile
      offender whose crime reflects unfortunate yet transient
      immaturity, and the rare juvenile offender whose crime

                                    3
      reflects irreparable corruption.” Id., at 573, 125 S. Ct. 1183.
      Accordingly, “juvenile offenders cannot with reliability be
      classified among the worst offenders.” Id., at 569, 125 S. Ct.
1183. A juvenile is not absolved of responsibility for his
      actions, but his transgression “is not as morally reprehensible
      as that of an adult.” Thompson, supra, at 835, 108 S. Ct. 2687
      (plurality opinion).

          No recent data provide reason to reconsider the Court’s
      observations in Roper about the nature of juveniles. As
      petitioner’s amici point out, developments in psychology and
      brain science continue to show fundamental differences
      between juvenile and adult minds. For example, parts of the
      brain involved in behavior control continue to mature through
      late adolescence. See Brief for American Medical Association
      et al. 16–24; Brief for American Psychological Association et
      al. 22–27. Juveniles are more capable of change than are
      adults, and their actions are less likely to be evidence of
      “irretrievably depraved character” than are the actions of
      adults. Roper, 543 U.S., at 570, 125 S. Ct. 1183. It remains
      true that “[f]rom a moral standpoint it would be misguided to
      equate the failings of a minor with those of an adult, for a
      greater possibility exists that a minor’s character deficiencies
      will be reformed.” Ibid. These matters relate to the status of
      the offenders in question; and it is relevant to consider next
      the nature of the offenses to which this harsh penalty might
      apply.

Graham, 560 U.S. at 68-69.

    Although Morris’s argument is thoughtful and forceful, reversal is
simply not supported by the current state of the law. The First District
recently addressed this precise issue in Singleton v. State, 278 So. 3d 895
(Fla. 1st DCA 2019). It rejected the defendant’s argument that his
mandatory life sentence as a PRR violated the Eighth Amendment because
it was predicated on a prior conviction for an offense committed as a
juvenile, and it concluded that the prohibition against life without parole
for juvenile offenders does not extend to adult reoffenders. Id. at 896-97.
Similarly, in Marshall v. State, 277 So. 3d 1149, 1151-52 (Fla. 1st DCA
2019), the First District rejected an argument that a mandatory day-for-
day sentence under the PRR statute was unconstitutional because it was
predicated on an offense committed as a juvenile.

   However, criminal justice reform is gaining popularity around the

                                     4
country, including with the passage of the Federal First Step Act of 2018,
Pub. L. No. 115-391, 132 Stat. 5194 (2018), which is largely aimed at
recidivism reduction. In light of this federal shift toward reform, perhaps
the Florida Legislature will in the future consider exclusion of sentences
served for underage crimes from qualifying under recidivist statutes, or at
least grant sentencing judges the discretion to decline to apply such
statutes where a predicate offense was committed by a juvenile.

   Until then, there is no judicial discretion to account for offenses
committed by a juvenile under the PRR statute and the trial judge was
bound by the statutes as written. Thus, young Morris is faced with a life
sentence, a sentence largely reserved for those with “irreparable
corruption,” based in part on a crime he committed while underage and
with a “lack of maturity and an underdeveloped sense of responsibility.”
See Graham, 560 U.S. at 68 (citation omitted). We are bound to affirm.

                           *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                    5